Name: Council Regulation (EEC) No 4106/88 of 19 December 1988 opening, allocating and providing for the administration of Community tariff quotas for certain handwoven fabrics, pile and chenille (1989)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 12 . 88 Official Journal of the European Communities No L 366 / 37 COUNCIL REGULATION (EEC) No 4106/ 88 of 19 December 1988 opening, allocating and providing for the administration of Community tariff quotas for certain handwoven fabrics , pile and chenille (1989) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas equal and continuous access to the quotas should be ensured for all Community importers and the rate laid down for the quotas should be applied consistently to all imports until the quotas are used up ; whereas , in the light of the principles outlined above, a Community tariff quota arrangement based on an allocation among the Member States would seem to preserve the Community nature of the said quotas ; whereas , to represent as closely as possible the actual development of the market in the said goods , the allocation should follow proportionately the requirements calculated both on the basis of statistics of imports from third countries during a representative reference period and on the basis of the economic prospects for the quota year in question; Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas , as regards handwoven fabrics of silk, waste silk other than noil and cotton, the Community has declared its readiness to open annual duty-free Community tariff quotas up to a value (customs value) which , for 1988 , amounted to ECU 2 316 000 for silk fabrics and to ECU 2 069 000 for cotton fabrics ; whereas products may be admitted under the Community tariff quota only on production of a certificate of manufacture recognized by the relevant authorities of the European Economic Community, such products being stamped in a manner approved by those authorities at the beginning and end of each item and carried direct from the country of manufacture to the Community ; whereas it is , accordingly , appropriate to open the tariff quotas in question with effect from 1 January 1989 , at the levels set for 1988 ; Whereas , however , in the statistical nomenclatures there is no specific classification for the handwoven fabrics concerned; whereas , in these circumstances , it has been impossible to collect sufficiently precise and representative statistics; whereas the quantities charged against the shares allocated to the Member States for the Community tariff quotas opened for certain of these fabrics for 1985 , 1986 and 1987 were as follows : 1 . Woven fabrics of silk or of waste silk other than noil : Member States 1985 1986 1987 ECU % ECU % ECU % Benelux Denmark Germany Greece Spain France Ireland Italy Portugal United Kingdom 12 681 41 784 1 269 934 0 391 287 0 128 370 157 670 0,63 2,09 63,44 0 19,55 0 6,41 7,88 44 284 60 687 1 452 095 0 0 237 718 0 109 000 0 92 298 2,22 3,04 72,75' 0 0 11,91 0 5,46 0 4,62 40 371 61 814 1 453 330 0 0 442 082 0 156 434 0 91 026 1,80 2,75 64,73 0 0 19,69 0 6,97 0 4,06 2 . Woven fabrics of cotton : Member States 1985 1986 1987 ECU % ECU % ECU % Benelux Denmark Germany Greece Spain France Ireland Italy Portugal United Kingdom 68 998 267 999 325 655 0 852 600 0 56 805 470 600 3,38 13,12 15,94 0 41,74 0 2,78 23,04 112 000 294 500 511 502 0 0 799 600 0 15 063 0 276 404 5,57 14,66 25,46 0 0 39,80 0 0,75 0 13,76 81 000 266 291 621 230 0 0 598 400 0 99 150 0 388 840 3,94 12,96 30,23 0 0 29,12 0 4,83 0 18,92 No L 366 /38 Official Journal of the European Communities 30 . 12 . 88 Whereas , for 1989 , maintenance of quotas for the Member States is necessary , bearing in mind that it is impossible for the administration concerned in each Member State to introduce, in 1989, the administrative and technical basis for Community administration of the quota ; whereas it is , however , possible , bearing in mind the way in which trade has developed in recent years, to provide for a Community reserve of a significantly large amount ; Whereas the initial shares may be used up at various rates of rapidity; whereas , therefore , to take account of this fact and avoid any break in the continuity of supplies , any Member State which has almost used up one of its initial shares should draw a supplementary share from the corresponding reserve ; whereas this must be done by each Member State as each one of its supplementary shares is almost used up , and as many times as the reserve allows; whereas each initial and supplementary share must be valid until the end of the quota period ; whereas this form of administration requires close collaboration between the Member States and the Commission and the latter must be able to monitor the extent to which the tariff quotas have been used up and inform the Member States accordingly; Whereas , in view of the variations in these figures , no firm conclusion can be reached on the real requirements of each Member State referred to above for the quota period under consideration; whereas the new Member States' requirements cannot be accurately determined either ; whereas , in order that the Community tariff quotas in question may be allocated fairly among the Member States , the initial percentage shares of the quota volume may be expressed roughly as follows: Whereas if, during the quota period , the Community reserve is almost totally used up , it is essential that Member States return to the said reserve the whole of the unused proportion of their initial quota and of any drawings made, in order to avoid one part of the Community tariff quotas remaining unused in one Member State when it could be used in others ; Member States Silk goods Cotton goods Benelux 4,58 3,41 Denmark 4,58 8,72 Germany 41,86 13,05 Greece 3,17 0,82 Spain 2,16 1,30 France 22,88 37,17 Ireland 3,00 2,24 Italy 9,24 3,45 Portugal 0,84 0,09 United Kingdom 7,64 29,75 Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , any operation relating to the administration of the quota shares allocated to that economic union may be carried out by any one of its members, HAS ADOPTED THIS REGULATION: Whereas , to take account of future import trends for the goods under consideration, each quota volume should be divided into two parts , the first being allocated among the Member States and the second held as a reserve to cover at a later date the requirements of Member States which have used up their initial shares ; whereas , to give importers some degree of certainty , the first part of each Community tariff quota should be set at a relatively high level , at approximately 51 % for silk goods and at approximately 54 % for cotton goods; Article 1 1 . From 1 January to 31 December 1989 , the customs duties applicable to imports of the following products shall be suspended at the level indicated and within the limits of Community tariff quotas as shown herewith : Order No CN code Description Quota volume (ECU) Rate of duty (% ) ex 5007 Woven fabrics of silk or of silk waste:  Fabrics woven on handlooms 09.01 01i 5803 ex 5803 90 10 Gauze, other than narrow fabrics of heading No 5806 :   Of silk or silk waste:  Fabrics woven on handlooms ¢  º 2 316 000 0 30 . 12 . 88 Official Journal of the European Communities No L 366 /39 Order No CN code Description Quota volume (ECU) Rate of duty (% ) Woven fabrics of cotton , containing 85 % or more by weight of cotton , weighing not more than 200 g/m2 :  Fabrics woven on handlooms 09.0103S 2 069 000 0 ex 5208 ex 5209 ex 5210 ex 5211 ex 5212 5801 ex 5801 21 00 ex 5801 22 00 ex 5801 23 00 ex 5801 24 00 ex 5801 25 00 ex 5801 26 00 5803 ex 5803 10 00 Woven fabrics of cotton , containing 85 % or more by weight of cotton, weighing more than 200 g/m2:  Fabrics woven on handlooms Woven fabrics of cotton , containing less than 85 % by weight of cotton, mixed mainly or solely with man-made fibres, weighing not more than 200 g/m2:  Fabrics woven on handlooms " Woven fabrics of cotton , containing less than 85 % by weight of cotton , mixed mainly or solely with man-made fibres , weighing more than 200 g/m2 :  Fabrics woven on handlooms Other woven fabrics of cotton :  Fabrics woven on handlooms Woven pile fabrics and chenille fabrics , other than fabrics of heading No 5806 :  Of cotton :   Uncut weft pile fabrics  Fabrics woven on handlooms   Cut corduroy  Fabrics woven on handlooms   Other weft pile fabrics  Fabrics woven on handlooms   Warp pile fabrics , 6pingl6 (uncut)  Fabrics woven on handlooms   Warp pile fabrics , cut  Fabrics woven on handlooms   Chenille fabrics  Fabrics woven on handlooms Gauze, other than narrow fabrics of heading No 5806 : Of cotton:  Fabrics woven on handlooms ( a ) accompanied by a certificate of manufacture recognized by the competent authorities of the European Economic Community and conforming to one of the examples in Annex I endorsed by one of the recognized authorities of the country of manufacture appearing in Annex II ; Within the limits of these tariff quotas , Spain and Portugal shall apply the duties calculated in accordance with the relevant provisions laid down in the 1985 Act of Accession . 2 . For the purposes of this Regulation: ( a) 'handwoven fabrics' means fabrics woven on looms moved exclusively by hand or foot; (b ) 'customs value' means the value as defined in the relevant Community rules . 3 . Admission under these quotas shall , however , be granted only for fabrics , pile and chenille : (b ) bearing, at the beginning and end of each item, a stamp approved by the said authorities or, in derogation, a seal , approved by the authorities of the country of manufacture , fixed to each piece ; No L 366 /40 Official Journal of the European Communities 30 . 12 . 88 (c) carried direct from the country of manufacture to the European Economic Community . 2 . The second part of each of the quotas referred to in Article 1 ( 1 ) and corresponding to ECU 1 136 000 and ECU 951 740 respectively , shall constitute the reserve . . 3 . Regulations (EEC) No 2779 / 78 (*) and (EEC) No 289 / 84 (2 ) shall apply for the purposes of determining the equivalent value in = national currencies of amounts expressed in ecus . 4 . In this respect , the following shall be considered to have been carried direct : (a) goods which , in carriage , do not cross the territory of a country not a member of the European Communities . Goods temporarily held in ports of non-member countries shall not be excluded from the definition of direct carriage provided that they are not transhipped there ; (b ) goods which, in carriage , cross the territory of one or more countries not members of the European Communities or are transhipped in such a country, provided that they cross such territory while covered by a single transport document drawn up in the country of manufacture . Article 3 1 . If 90 % or more of one of a Member State's initial shares as specified in Article 2 ( 1 ), or of that share less the portion returned to the reserve where Article 5 is applied , has been used up , that Member State shall without delay , by notifying the Commission, draw a second share equal to 15 % of its inital share , rounded up where necessary to the next whole number , to the extent permitted by the amount of the reserve . Article 2 1 . A first part of the quotas of a value corresponding to ECU 1 180 000 for silk products and ECU 1 117 260 for cotton products shall be allocated among the Member States ; the respective shares of the Member States which , subject to Article 5 , shall be valid from 1 January to 31 December 1989 shall correspond to the following values: (a ) for silk products referred to in Article 1 ( 1 ) 2 . If, after one or other of its initial shares has been used up, 90 % or more of the second share drawn by a Member State has been used up , that Member State shall , using the procedure provided for in paragraph 1 , draw a third share , equal to 7,5 % of its initial share, rounded up where necessary to the next whole number . 3 . If, after one or other of its second shares has been used up , 90 % or more of the third share drawn by a Member State has been used up , that Member State shall , using the same procedure , draw a fourth share equal to the third . 4 . By way of derogation from ,paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those specified in those paragraphs if there are grounds for believing that they may not be used up . It shall inform the Commission of its reasons for applying this paragraph . (ECU) 54 000 54 000 494 000 37 400 25 500 270 000 35 400 109 000 10 500 90 200 Benelux Denmark Germany Greece Spain France Ireland Italy Portugal United Kingdom Article 4 Without prejudice to Article 5 , supplementary shares drawn pursuant to Article 3 shall be valid until 31 December 1989 . (b ) for cotton products referred to in Article 1 ( 1 ) (ECU) Article 5 1 . Once at least 80 % of the reserve of one of the tariff quotas , as defined in Article 2 (3 ), has been used up, the Commission shall inform the Member States thereof. Benelux Denmark Germany Greece Spain France Ireland Italy Portugal United Kingdom 38 100 97 425 145 800 9 160 14 520 415 290 25 030 38 545 1 005 332 385 (^ OJ No L 333 , 30. 11 . 1978 , p . 5 . ( 2 ) OJ No L 33 , 4. 2 . 1984 , p. 2 . 30. 12 . 88 Official Journal of the European Communities No L 366/41 shall , as soon as it has been notified , inform each State of the extent to which the reserves have been used up. 2 . It shall also notify Member States in this case of the date from which drawings on the Community reserve must be made according to the following provisions : If an importer presents in a Member State a declaration of entry into free circulation including a request for preferential benefit for a product covered by this Regulation, and if this declaration is accepted by the customs authorities , the Member State concerned shall draw, from the reserve referred to in Article 2 (2 ) by means of notification to the Commission, a quantity corresponding to these needs . The requests for drawing, with the indication of the date of acceptance of the said declarations , must be communicated to the Commission without delay . The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits . If a Member State does not use the quantities drawn, it shall return them as soon as possible to the reserve . Article 7 1 . The Member States shall take all measures necessary to ensure that supplementary drawings of shares pursuant to Article 3 and 5 are carried but in such a way that imports may be charged without interruption against their accumulated shares in the Community tariff quotas . 2 . The Member States shall ensure that importers of the products in question have free access to the shares allocated to them. 3 . The Member States shall charge imports of the products against their shares as and when they are entered with the customs authorities for free circulation. 4 . The extent to which a Member State has used up its share shall be determined on the basis of imports charged in accordance with paragraph 3 . Article 8 At the request of the Commission , Member States shall inform it of imports of the products concerned actually charged against their shares .If the quantities requested are greater than the available balance of the reserve , allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed by the Commission in accordance with the same procedures . 3 . Within a time limit fixed by the Commission as from the date referred to in the first subparagraph of paragraph 2 , Member States .shall be required to return to the reserve all the quantities which have not been used on that date , within the meaning of Article 7 ( 3 ) and (4 ). Article 9 The Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with . Article 10 Regulation (EEC) No 3460 / 88 (') is hereby repealed . Article 6 The Commission shall keep an account of the shares drawn by the Member States pursuant to Articles 2 and 3 and Article 11 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1988 . For the Council The President Th. PANGALOS ( ») OJ No L 308 , 12 . 11 . 1988 , p. 37 . class="page"> 30. 12 . 88 Official Journal of the European Communities No L 366 / 43 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I MODELO DE CERTIFICADO DE FABRICACIÃ N MODEL TIL FREMSTILLINGSCERTIFIKAT MUSTER DER HERSTELLUNGSBESCHEINIGUNG Ã ¥Ã Ã Ã Ã ÃÃ Ã Ã  Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã ©Ã  Ã Ã Ã ¤Ã Ã £Ã Ã Ã ¥Ã Ã £ MODEL CERTIFICATE OF MANUFACTURE MODÃ LE DE CERTIFICAT DE FABRICATION MODELLO DI CERTIFICATO DI FABBRICAZIONE MODEL VAN CERTIFICAAT VAN VERVAARDIGING MODELO DE CERTIFICADO DE FABRICO class="page"> 1 Exportador (Nombre, direcciÃ ³n completa, paÃ ­s) 2 NÃ ºmero 00000 CERTIFICADO RELATIVO A LOS PRODUCTOS DE SEDA 0 DE ALGODON TEJIDOS EN TELARES A MANO expedido para la obtenciÃ ³n del beneficio del rÃ ©gimen arancelario preferencial en la Comunidad EconÃ ³mica Europea 3 Destinatario (Nombre, direcciÃ ³n completa, paÃ ­s) 4 PaÃ ­s de fabricaciÃ ³n 5 PaÃ ­s de destino 6 Lugar y fecha de embarque - medio de transporte 7 Datos suplementarios 8 Marcas y numeraciÃ ³n - nÃ ºmero y naturaleza de los bultos - DESIGNACIÃ N DETALLADA DE LAS MERCANCÃ AS 9 Cantidad O 10 Valor FOB (2) 1 1 VISADO DE LA AUTORIDAD COMPETENTE El abajo firmante certifica que el envÃ ­o descrito mÃ ¡s arriba contiene exclusivamente productos textiles fabricados en telares a mano por la artesanÃ ­a rural del paÃ ­s indicado en la casilla n ° 4;  cada pieza estÃ ¡ provista de Ã ­ al Principio y al final , de un sello autorizado (3) 1w [ de un plomo n ° 0 j 12 Autoridad competente (Nombre, direcciÃ ³n completa, paÃ ­s) (Firma) (Sello) y- j E n l a m o n e d a d e l c o n t r a t o d e compra venta . (3) T Ã ¡c he se lo q u e n o proced a . class="page"> 1 EksportÃ ¸r (navn, fuldstÃ ¦ndig adresse, land) 2 Nummer 00000 0 CERTIFIKAT VEDRÃRENDE HÃ NDVÃ VEDE PRODUKTER AF SILKE ELLER BOMULD udstedt med henblik pÃ ¥ opnÃ ¥else af prÃ ¦fe ­ - rencetoldbehandling i Det EuropÃ ¦iske Ãkonomiske FÃ ¦llesskab 3 Modtager (navn, fuldstÃ ¦ndig adresse, land) 4 Fremstillingsland 5 Bestemmelsesland 6 Sted og dato for indskibning  transportmiddel 7 Supplerende oplysninger 8 MÃ ¦rker og numre  Antal kolli og deres art  NÃJE BESKRIVELSE AF VARERNE 9 MÃ ¦ngde (1 ) 1 0 VÃ ¦rdi fob (2) 11 DEN KOMPETENTE MYNDIGHEDS PÃ TEGNING Undertegnede erklÃ ¦rer, at :  ovenfor beskrevne forsendelse udelukkende indeholder hÃ ¥ndvÃ ¦vede produkter fremstillet af landsbyhÃ ¥ndvÃ ¦rkere i det land , der er anfÃ ¸rt i rubrik nr. 4 ;  hvert stykke er:  i hver ende forsynet med et godkendt stempel (3),  forsynet med en plombe nr (3) 12 Kompetent myndighed (navn , adresse, land) Sted Dato (Underskrift) (Stempel) {* ) Valut a ,, a e r e r a n fÃ ¸ rt i KÃ ¸beko ntrakte n . (3 ) Ik ke a n ve n d te overstre ges . class="page"> 1 AusfÃ ¼hrer (Name, vollstÃ ¤ndige Anschrift, Land) 2 Nummer 00000 BESCHEINIGUNG FÃ R AUF HANDWEBSTÃ HLEN HERGESTELLTE ERZEUGNISSE AUS SEIDE ODER BAUMWOLLE ausgestellt fÃ ¼r die Zulassung zur zoll ­ tariflichen Vorzugsregelung in der EuropÃ ¤ischen Wirtschaftsgemeinschaft 3 EmpfÃ ¤nger (Name, vollstÃ ¤ndige Anschrift, Land) 4 Herstellungsland 5 Bestimmungsland 6 Ort und Datum der Verschiffung  BefÃ ¶rderungsmittel 7 ZusÃ ¤tzliche Angaben 8 Zeichen und Nummern  Anzahl und Art der PackstÃ ¼cke  GENAUE BESCHREIBUNG DER ERZEUGNISSE 9 Menge (1 ) 10 Wert fob (2) 1 1 SICHTVERMERK DER ZUSTÃ NDIGEN BEHÃ RDE Der Unterzeichnende bescheinigt, daÃ  die vorstehend bezeichnete Sendung ausschlieÃ lich auf HandwebstÃ ¼hlen in lÃ ¤ndlichen Betrieben des in Feld Nr. 4 angegebenen Landes hergestellte Gewebe enthÃ ¤lt ; . . f am Anfang und am Ende mit einem zugelassenen Stempel (3) 1  jedes StÃ ¼ck % /o. \ versehen ist .[ mit einer Plombe Nr. (3) J 12 ZustÃ ¤ndige BehÃ ¶rde (Name, vollstÃ ¤ndige Anschrift, Land) Ort Datum (Unterschrift) (Stempel)in a e r im K au fv er tr ag an g eg eD en en wanr ung . P) N ic ht zu tr ef fe nd es streich en . class="page"> 1 Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã ­Ã ±Ã  (Ã Ã ½Ã ¿Ã ¼Ã ±, ÃÃ »Ã ®Ã Ã ·Ã  Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã ·, Ã Ã Ã Ã ±) 2 Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  00000 Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã  Ã Ã £Ã Ã  Ã Ã ¦Ã Ã ¡Ã  Ã ¤Ã  Ã Ã Ã ¤Ã Ã Ã ©Ã ¤Ã  Ã  Ã Ã Ã Ã Ã Ã Ã Ã ¡Ã  Ã ¥Ã ¦Ã Ã £Ã Ã Ã ¤Ã  Ã Ã Ã ¥ Ã Ã §Ã Ã ¥Ã  Ã ¥Ã ¦Ã Ã ÃÃ Ã Ã Ã  Ã Ã ¡Ã Ã Ã Ã ÃÃ  ÃÃ ±Ã Ã ±Ã ´Ã ¯Ã ´Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã µÃ Ã Ã µÃ ¹ Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã µÃÃ ¯Ã Ã µÃ Ã ¾Ã · Ã Ã ·Ã  Ã ±ÃÃ ¿Ã »Ã ±Ã ²Ã ®Ã  Ã Ã ¿Ã ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ¿Ã  Ã ´Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¹Ã ºÃ ¿Ã  Ã ºÃ ±Ã ¸Ã µÃ Ã Ã Ã Ã ¿Ã  Ã Ã ·Ã  Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ±Ã  3 Ã Ã ±Ã Ã ±Ã »Ã ®ÃÃ Ã ·Ã  (Ã Ã ½Ã ¿Ã ¼Ã ±, ÃÃ »Ã ®Ã Ã ·Ã  Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã ·, Ã Ã Ã Ã ±) 4 Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  5 Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  6 Ã ¤Ã ÃÃ ¿Ã  Ã ºÃ ±Ã ¹ Ã Ã Ã ¿Ã ½Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ± Ã ±ÃÃ ¿Ã Ã Ã ¿Ã »Ã ®Ã   Ã Ã ­Ã Ã ¿ Ã ¼Ã µÃ Ã ±Ã Ã ¿Ã Ã ¬Ã  7 Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¬ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ± 8 Ã £Ã ·Ã ¼Ã µÃ ¯Ã ± Ã ºÃ ±Ã ¹ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã ¿Ã ¯  Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã ºÃ ±Ã ¹ Ã µÃ ¯Ã ´Ã ¿Ã  Ã Ã Ã ½ Ã ´Ã µÃ ¼Ã ¬Ã Ã Ã ½  Ã Ã Ã Ã ¤Ã Ã Ã Ã ¡Ã Ã £ Ã Ã Ã ¡ÃÃ Ã ¡Ã Ã ¦Ã  Ã ¤Ã ©Ã  Ã Ã Ã Ã Ã ¡Ã Ã ¥Ã Ã Ã ¤Ã ©Ã  9 Ã Ã ¿Ã Ã  ­ Ã Ã ·Ã Ã ± 0) 10 Ã Ã ¾Ã ¯Ã ± fob (2) 11 Ã Ã ÃÃ Ã ¥Ã ¡Ã ©Ã £Ã  Ã ¤Ã Ã £ Ã Ã ¡Ã Ã Ã ÃÃ Ã £ Ã ¥Ã Ã Ã ¡Ã Ã £ÃÃ Ã £ O Ã ÃÃ ¿Ã ³Ã µÃ ³Ã Ã ±Ã ¼Ã ¼Ã ­Ã ½Ã ¿Ã  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã µÃ ¯ Ã Ã Ã ¹:  Ã · Ã ±ÃÃ ¿Ã Ã Ã ¿Ã »Ã ® Ã ¼Ã µ Ã Ã ·Ã ½ ÃÃ ±Ã Ã ±ÃÃ ¬Ã ½Ã  ÃÃ µÃ Ã ¹Ã ³Ã Ã ±Ã Ã ® ÃÃ µÃ Ã ¹Ã ­Ã Ã µÃ ¹ Ã ±ÃÃ ¿Ã ºÃ »Ã µÃ ¹Ã Ã Ã ¹Ã ºÃ ¬ Ã Ã ¦Ã ±Ã ½Ã Ã ¿Ã Ã Ã ³Ã ¹Ã ºÃ ¬ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± ÃÃ ¿Ã Ã ­Ã Ã ¿Ã Ã ½ Ã Ã ¦Ã ±Ã ½Ã ¸Ã µÃ ¯ Ã ¼Ã µ Ã ±Ã Ã ³Ã ±Ã »Ã µÃ ¹Ã  Ã ±ÃÃ  Ã ¿Ã ¹Ã ºÃ ¿Ã Ã µÃ Ã ½Ã ¯Ã Ã µÃ  Ã Ã ·Ã  Ã Ã Ã Ã ±Ã  ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã Ã µÃ Ã Ã ¬Ã ³Ã Ã ½Ã ¿ Ã ±Ã Ã ¹Ã ¸ . 4 *  Ã ºÃ ¬Ã ¸Ã µ Ã Ã ÃÃ ¹ Ã ¦Ã ­Ã Ã µÃ ¹:  Ã Ã Ã ·Ã ½ Ã ±Ã Ã Ã ® Ã ºÃ ±Ã ¹ Ã Ã Ã ¿ Ã Ã ­Ã »Ã ¿Ã  » Ã µÃ ³Ã ºÃ µÃ ºÃ Ã ¹Ã ¼Ã ­Ã ½Ã · Ã Ã Ã Ã ±Ã ³Ã ¯Ã ´Ã ± (3)'  Ã ¼Ã ¿Ã »Ã Ã ²Ã ´Ã ±Ã Ã Ã ¬Ã »Ã ¹Ã Ã · Ã ±Ã Ã ¹Ã ¸. . . . (3). 12 Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± (Ã Ã ½Ã ¿Ã ¼Ã ±, ÃÃ »Ã ®Ã Ã ·Ã  Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã ·, Ã Ã Ã Ã ±) Ã Ã ½ Ã Ã Ã ¹Ã  / (Ã ¥ÃÃ ¿Ã ³Ã Ã ±Ã Ã ®) (Ã £Ã ¦Ã Ã ±Ã ³Ã ¯Ã ´Ã ±) V ; «VUÃ &amp;Ã ¼UÃ S Ã µ Ã ¬ Ã ½ Ã Ã  Ã  Ã º Ã µÃ ¹ Ã Ã ± Ã ¹ Ã Ã µÃ  Ã ¯ Ã ± Ã  Ã ¹Ã ¸ Ã ¼ Ã ¿ Ã  Ã Ã µÃ ¼Ã ±Ã Ã ¯Ã  Ã ½ , Ã ¼Ã ­Ã Ã Ã  Ã ½ ,, Ã  Ã µ Ã  Ã  Ã ³ Ã  Ã ½ Ã ¹Ã º Ã  Ã ½ Ã ¼ Ã ­ Ã Ã  Ã  Ã ½ i| Ã ºÃ ¹Ã » Ã Ã ½ ., (2 ) Ã £ Ã Ã ¿ Ã ½Ã  Ã ¼Ã ¹ Ã Ã ¼ Ã ± Ã Ã · Ã  Ã Ã Ã ¼Ã ² Ã ¬Ã  Ã µÃ  Ã  ÃÃ Ã »Ã ®Ã Ã µÃ  Ã  . (*) Ã  Ã Ã ´Ã ¹ Ã ± Ã ½Ã ¿ Ã ± Ã ¦ Ã µÃ ¯ Ã · Ã Ã µÃ  Ã ¹Ã Ã  Ã ® Ã ­Ã ½Ã ´Ã µÃ ¹Ã ¾Ã ·. class="page"> 1 Exporter (Name, full address, country) 2 Number 00000 CERTIFICATE RELATING TO SILK OR COTTON HANDLOOM PRODUCTS issued with a view to obtaining the benefit of the preferential tariff regime in the European Economic Community 3 Consignee (Name, full address, country) 4 Country of manufacture 5 Country of destination 6 Place and date of shipment  Means of transport 7 Supplementary details 8 Marks and numbers  Number and kind of packages  DETAILED DESCRIPTION OF GOODS 9 Quantity (1 ) 10 FOB value (2) 11 CERTIFICATION BY THE COMPETENT AUTHORITY I , the undersigned, certify that :  the consignment described above contains only handloom textile products of the cottage industry of the country shown in box No 4,  to each piece is attached :  at the beginning and end, an approved stamp (3).  a seal No (3). 12 Competent authority (Name , full address, country) At on (Signature) (Seal) (2 ) T he cu rr en cy of th e co n tr ac t of sale. (3 ) D el et e a s appropri ate . class="page"> 1 Exportateur (Nom, adresse complÃ ¨te, pays) 2 NumÃ ©ro 00000 CERTIFICAT CONCERNANT LES PRODUITS DE SOIE OU DE COTON, TISSÃ S SUR MÃ TIERS Ã MAIN dÃ ©livrÃ © en vue de l'obtention du bÃ ©nÃ ©fice du rÃ ©gime tarifaire prÃ ©fÃ ©rentiel dans la CommunautÃ © Ã ©conomique europÃ ©enne 3 Destinataire (Nom, adresse complÃ ¨te, pays) 4 Pays de fabrication 5 Pays de destination 6 Lieu et date d'embarquement  moyen de transport 7 DonnÃ ©es supplÃ ©mentaires 8 Marques et numÃ ©ros  nombre et nature des colis  DÃ SIGNATION DÃ TAILLÃ E DES MARCHANDISES 9 QuantitÃ © ( 1 ) 10 Valeur fbb (2) 11 VISA DE L'AUTORITÃ  COMPÃ TENTE Je soussignÃ ©, certifie que l'envoi dÃ ©crit ci-dessus contient exclusivement des produits textiles fabriquÃ ©s sur mÃ ©tiers Ã main par l'artisanat rural du pays indiquÃ © dans la case n0 4; . f au dÃ ©but et Ã la fin, d'un cachet agrÃ ©Ã © (3)  chaque piÃ ¨ce est munie {J d'un plomb n0 (3). 12 AutoritÃ © compÃ ©tente (Nom, adresse complÃ ¨te, pays) Ã le (Signature) (Sceau) (z ) D an s la m o n n a ie du co n tr at d e vent e . (3 ) B if fe r la m en ti on inutile. class="page"> 2 Numero 000001 Esportatore (nome, indirizzo completo, paese) 3 Destinatario (nome, indirizzo completo, paese) CERTIFICATO RELATIVO Al PRODOTTI DI SETA O DI COTONE LAVORATI SU TELAI A MANO rilasciato per ottenere il beneficio del regime tariffario preferenziale nella ComunitÃ economica europea 4 Paese di fabbricazione 5 Paese di destinazione 6 Luogo e data d'imbarco  Mezzo di trasporto 7 Dati supplementari 8 Marche e numeri  Numero e natura dei colli - DESIGNAZIONE DETTAGLIATA DELLE MERCI 9 Quantity ( 1 ) 10 Valore fob (2) 11 VISTO DELL'AUTORITÃ COMPETENTE Il sottoscritto certifica che :  la partita descritta sopra contiene esclusivamente prodotti tessili fabbricati su telai a mano dall'artigianato rurale del paese indicato nella casella n. 4 ;  ogni pezza Ã ¨ munita :  all'inizio e alla fine, di un marchio riconosciuto dalle autoritÃ (3).  di un sigillo di piombo n (3). 12 AutoritÃ competente (nome, Indirizzo completo, paese) \ / i N e l l a m o n e t a M C I co nt ra tto H I c o n tr a tt o V ii ve nd it a . (3 ) C an ce lla re la m e n zi o n e inutile. A il (Firma) (Sigillo) class="page"> 1 Exporteur (naam, volledig adres, land) 2 Nummer 00000 3 Geadresseerde (naam, volledig adres, land) CERTIFICAAT BETREFFENDE OP HANDWEEFGETOUWEN VER ­ VAARDIGDE PRODUCTEN VAN ZIJDE OF KATOEN afgeleverd met het oog op het bekomen van devoordelen van het regime der tariefpreferenties in de Europese Economische Gemeenschap 4 Land van vervaardiging 5 Land van bestemming 6 Plaats en datum van inscheping  vervoermiddel 7 Bijkomende gegevens 8 Merken en nummers  aantal en soort der colli  NAUWKEURIGE OMSCHRIJVING VAN DE GOEDEREN 9 Hoeveel ­ heid (1 ) 10 fob ­ waarde (2) 1 1 VISUM VAN DE BEVOEGDE AUTORITEFT: Ik , ondergetekende, verklaar dat de hierboven omschreven zending uitsluitend produkten bevat welke in de huis ­ industrie op handweefgetouwen zijn vervaardigd in het land aangeduid in vak nr. 4.  leder stuk is voorzien aan het begin en aan het einde, van een erkend stempel (3) van een loodje nr (3) 12 Bevoegde autoriteit (naam, volledig adres, land) Te , de (z ) D e m u n t v a n h e t verkoopco ntract . (3 ) O nn od ig e schrappe n . (Handtekenmg) (Stempel) class="page"> 1 Exportador (Nome, endereÃ §o completo, paÃ ­s) 2 NÃ ºmero 00000 CERTIFICADO RELATIVO AOS PRODUTOS DE SEDA OU DE ALGODÃ O, TECIDOS EM TEARES MANUAIS emitido tendo em vista a obtenÃ §Ã £o do benefÃ ­cio do regime pautal preferencial na Comunidade EconÃ ³mica Europeia 3 DestinatÃ ¡rio (Nome, endereÃ §o completo, paÃ ­s) 4 PaÃ ­s de fabrico 5 PaÃ ­s de destino 6 Lugar e data de embarque - meio de transporte 7 Dados suplementares 8 Marcas e nÃ ºmeros - nÃ ºmeros e natureza dos volumes - DESIGNAÃ Ã O PORMENORIZADA DAS MERCADORIAS 9 Quantidade 0) 10 Valor FOB (*) 11 VISTO DA AUTORIDADE COMPETENTE Eu, abaixo assinado, certifico que a encomenda acima descrita contÃ ©m exclusivamente produtos tÃ ªxteis fabricados em teares manuais pelo artesanato rural do pais indicado na casa n ? 4; - todas as peÃ §as sÃ £o acompanhadas [ » cÃ humbo'^ "'.T 0 ] 12 Autoridade competente (Nome, endereÃ §o completo, paÃ ­s) \ (Assinatura) (Selo) (3) R is ca r a m en Ã §Ã £ o inÃ ºtil. class="page"> 30. 12 . 88 Official Journal of the European Communities No L 366 / 63 ANEXOU  BILAGII ANHANG II Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II Ã Ã Ã Ã Ã § ÃÃ ANNEXEII ALLEGA TO II BULAGEII ANEXO II PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente India Indien Indien ÃÃ ½Ã ´Ã ¯Ã ± India Inde India India Ã ndia Textile Committee ^ (para los tejidos de seda) eller (for stoffer af silke) oder (fÃ ¼r Gewebe aus Seide) Ã ® (Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±Ã ¾Ã Ã Ã ¬ Ã Ã Ã ¬Ã Ã ¼Ã ±Ã Ã ±) or (for silk fabrics) ou (pour les tissus de soie) o (per i tessuti di seta ) of (voor weefsels van zijde) ^ ( para os tecidos de seda) Central Silk Board PakistÃ ¡n Pakistan Pakistan Ã Ã ±Ã ºÃ ¹Ã Ã Ã ¬Ã ½ Pakistan Pakistan Pakistan - Pakistan PaquistÃ £o Export Promotion Bureau Tailandia Thailand Thailand Ã ¤Ã ±Ã Ã »Ã ¬Ã ½Ã ´Ã · Thailand ThaÃ ¯lande Tailandia Thailand TailÃ ¢ndia Department of Foreign Trade Bangladesh Bangladesh Bangladesch Ã ÃÃ ±Ã ³Ã ºÃ »Ã ±Ã ½Ã Ã ­Ã  Bangladesh Bangladesh Bangladesh Bangladesh Bangladesh Export Promotion Bureau Laos Laos Laos Ã Ã ¬Ã ¿Ã  Laos Laos Laos Laos Laos Service national de l'artisanat et de l'industrie Sri Lanka Sri Lanka Sri Lanka Ã £Ã Ã ¹ Ã Ã ¬Ã ½Ã ºÃ ± Sri Lanka Sri Lanka Sri Lanka Sri Lanka Sri Lanka Department of Commerce No L 366 / 64 Official Journal of the European Communities 30 . 12 . 88 PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente El Salvador El Salvador El Salvador Ã Ã » Ã £Ã ±Ã »Ã ²Ã ±Ã ´Ã Ã  El Salvador El Salvador El Salvador El Salvador El Salvador DirecciÃ ³n de comercio internacional Honduras Honduras Honduras Ã Ã ½Ã ´Ã ¿Ã Ã Ã ± Honduras Honduras Honduras Honduras Honduras DirecciÃ ³n general de comercio exterior Indonesia Indonesien Indonesien ÃÃ ½Ã ´Ã ¿Ã ½Ã ·Ã Ã ¯Ã ± Indonesia IndonÃ ©sie Indonesia IndonesiÃ « IndonÃ ©sia Ministerio de Comercio y de Cooperativas Ministeriet for handel og kooperativer Ministerium fÃ ¼r Handel und Genossenschaften Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã ºÃ ±Ã ¹ Ã £Ã Ã ½Ã µÃ Ã ³Ã ±Ã Ã ¹Ã Ã ¼Ã Ã ½ Department of Trade and Cooperatives MinistÃ ¨re du commerce et des coopÃ ©ratives Ministero del commercio e delle cooperative Ministerie van Handel en CoÃ ¶peratieven MinistÃ ©rio do ComÃ ©rcio e das Cooperativas Guatemala Guatemala Guatemala Ã Ã ¿Ã Ã ±Ã Ã µÃ ¼Ã ¬Ã »Ã ± Guatemala Guatemala Guatemala Guatemala Guatemala DirecciÃ ³n de comercio interior y exterior Argentina Argentina Argentinien Ã Ã Ã ³Ã µÃ ½Ã Ã ¹Ã ½Ã ® Argentina Argentine Argentina ArgentiniÃ « Argentina SecretarÃ ­a de Estado y comercio y negociaciones econÃ ³micas inter ­ nacionales